Citation Nr: 0214952
Decision Date: 09/23/02	Archive Date: 11/06/02

DOCKET NO. 02-06 072               DATE SEP 23, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Winston-Salem, North Carolina

THE ISSUE

Entitlement to service connection for degenerative disc disease of
the lumbar spine.

REPRESENTATION

Appellant represented by: North Carolina Division of Veterans
Affairs

ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel 

INTRODUCTION 

The appellant served on active duty from November 1942 to February
1946.

This matter is before the Board of Veterans' Appeals (Board) on
appeal from the Department of Veterans Affairs (VA) Regional Office
(RO) in Winston-Salem, North, Carolina.

REMAND

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board or by
the United States Court of Appeals for Veterans Claims (CAVC) for
additional development or other appropriate action must be handled
in an expeditious manner. See The Veterans' Benefits Improvements
Act of 1994, Pub. L. No.. 103-446, 302, 108 Stat. 4645, 4658
(1994), 38 U.S.C.A. 5101 (West Supp. 2000) (Historical and
Statutory Notes). In addition, VBA's Adjudication Procedure Manual,
M21-1, Part IV, directs the ROs to provide expeditious handling of
all cases that have been remanded by the Board and the CAVC. See
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board observes that recently published regulations, effective
February 22, 2002, permit the Board to obtain evidence and cure
procedural defects without remanding. They were not intended to
preclude a remand in these circumstances. See 67 Fed. Reg. 3,099-
3,016 (Jan 23, 2002) (to be codified at 38 C.F.R. 19.9, 19.31,
20.903 and 20.1304).

The request for a Board hearing at the RO is such a matter. See
Chairman's Memorandum No. 01-02-01 (January 29, 2001) (noting one
such action is where an appellant has requested a field hearing,
either a Travel Board hearing or a local Hearing Officer (Decision
Review Officer) hearing).

It is a basic principle of veterans' law that the Board shall
decide an appeal only after affording the appellant an opportunity
for a hearing. 38 U.S.C.A. 7105, 7107 (West 1991 & Supp. 2002).

2 -

A Board hearing was scheduled to be held in October 2002 in
Washington, DC, and the appellant was notified of this. He
subsequently requested his scheduled personal hearing be changed to
a videoconference hearing via the Winston-Salem RO. The Board has
granted the request for a rescheduled hearing. A show of good cause
is unnecessary because the scheduled hearing was not within two
weeks of the request to reschedule.

The Board observes that additional due process requirements may be
applied as a result of the enactment of the Veterans Claims
Assistance Act of 2000 (VCAA) and its implementing regulations. See
38 U.S.C.A. 5100, 5102, 5103, 5103A and 5107 (West Supp. 2002) and
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R..
3.102, 3.156(a), 3.159 and 3.326(a)).

Accordingly, this case is REMANDED for the following action:

1. The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the RO.
Kutscherousky v. West, 12 Vet. App. 369 (1999).

2. The appellant should be scheduled to appear at a videoconference
hearing as soon as it may be feasible. Notice should be sent to the
appellant, a copy of which should be associated with the claims
file.

3. The appellant should be asked to submit any other information,
evidence, or arguments that may be pertinent to the appeal at that
time.

3 -

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to any final outcome warranted.
The appellant need take no action unless otherwise notified by the
RO.

RONALD R. BOSCH 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2002), only a decision of
the Board is appealable to CAVC. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b) (2001).

4 - 



